— Order, Supreme Court, New York County (Seymour Schwartz, J.), entered September 24, 1982 denying defendant’s motion for a protective order and other relief, modified, on the law, the facts, and in the exercise of discretion, to the extent of granting defendant’s motion for a protective order as to items Nos. 42 and 48, and otherwise affirmed, without costs. This action arises out of a dispute over an alleged joint real estate venture between plaintiff and defendant, who was plaintiff’s lawyer. The notice subject to review required the production of 55 documents, all of which appear to be material and necessary in the prosecution of this action, except for item No. 42 (defendant’s personal bank account statements from May to August, 1975) and item No. 48 (bankbooks relating to tenants’ security accounts from buildings in which defendant has an ownership interest not shared with the plaintiff). The information sought in these two items is not shown to be material or necessary in connection with any issue in this litigation (CPLR 3101). Nor does it appear that production of these items would lead to any such information. They have no “bearing on the controversy which will assist preparation for trial by sharpening the issues” and do not meet the requisite test of “usefulness and reason.” (Allen v Crowell-Collier Pub. Co., 21 NY2d 403, 406.) In the light of this disposition, no reason appears why 10 additional sessions should be required to complete defendant’s deposition. The deposition should go forward promptly and be expeditiously concluded as directed by the prior order of Justice Donald Sullivan. Concur — Murphy, P. J., Kufperman, Silverman, Fein and Alexander, JJ.